Citation Nr: 1139243	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed cysts.  

3.  Entitlement to service connection for a claimed fatigue disorder.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.  She also had extensive service with the U.S. Air Force Reserve, with verified and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in February 2007.  

In March 2010, the Board, inter alia, remanded the case to the RO in order to schedule the Veteran for VA examinations and to attempt to obtain outstanding treatment records.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71   (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  

The issues of service connection for the claimed cysts and fatigue disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

In a July 2011 Informal Hearing Presentation, the Veteran's accredited representative indicated that she wished to withdraw her appeal as to the issue of service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran for the issue of service connection for an innocently acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, in January 2006, the RO, inter alia, denied the Veteran's claim of service connection for an innocently acquired psychiatric disorder, to include PTSD.  The Veteran filed her Notice of Disagreement (NOD) in February 2006.  

The RO issued a Statement of the Case (SOC) in August 2007.  The Veteran perfected an appeal to this decision by filing a VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2007.  In March 2010, the Board remanded this matter to the RO for additional action.  

In a July 2011 Informal Hearing Presentation, the Veteran' accredited  representative indicated that she wished to withdraw her appeal as to the issue of service connection for an innocently acquired psychiatric disorder, to include PTSD.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, as the Veteran's appeal as to this matter has been withdrawn, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to the issue of service connection for an innocently acquired psychiatric disorder, to include PTSD is dismissed.  


REMAND

The Veteran asserts that she currently suffers from a skin disorder and fatigue as the result of exposure to chemical agents, while treating personnel and coming in contact with equipment that came directly from the Persian Gulf to her duty station in England, where she served as a flight nurse and performed air medical evacuation.  

Specifically, the Veteran asserts that, in the capacity of flight nurse, she was responsible for maintaining and cleaning the equipment that returned from the Persian Gulf, restocking and repacking medical kits, working the flight line, and cross training on planes that had returned from the Persian Gulf.  She also reports being inoculated before being deployed and having various vaccinations that have generally contributed to the development of her skin manifestations and fatigue.  The Veteran has also submitted news articles, internet research, and photographs in support of her claims.  

Under 38 C.F.R. § 3.317 (2010), a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

In this case, the Veteran did not serve in Persian Gulf during the period in question.  

However, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039   (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The service personnel records show that the Veteran was part of a unit responsible for maintaining aeromedical evacuation crews capable of deploying in response to worldwide contingencies and emergencies.  Further, she is shown to have deployed to the Royal Air Force Base in Upper Heyford, England and was assigned to develop and inventory drug boxes for the aeromedical missions.  Additionally, the Veteran flew six missions as either Medical Crew Director or second Flight Nurse.  

The service treatment records show findings of mild acne and a history of the removal of bilateral cervical lymph nodes at the age of 12, but are otherwise negative for complaints or findings referable to the claimed cysts or fatigue.  

Post-service, the VA and private treatment records generally show complaints and findings referable to multiple cysts treated with surgical removal, fatigue and sleeplessness.  

There are no reports of VA examination or private treatment records that specifically address the nature and etiology of the claimed cysts and fatigue.  

As noted, in April 2010 notice letters, the RO informed the Veteran that she was being scheduled for VA examinations in May 2010 and that her failure to report for the scheduled examination, without good cause, could result in denial of the claims.  The RO listed examples of good cause that included, but were not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655 (2010).  

A notation in the claims file, dated in April 2010, indicates that the Veteran contacted VA to cancel her scheduled VA infectious, immune, and nutritional disabilities examination and skin disease examination and stated her refusal to attend any examinations.  

In the July 2011 Informal Hearing Presentation, the Veteran's accredited representative reiterated the Veteran intent to refuse to report for any future examinations scheduled by VA.  

Further, the representative indicated that she had been  receiving treatment from a number of private practitioners who have expressed medical opinions in support of her claims and requested that these private treatment records be obtained in lieu of her attending any VA examinations.    

The Board notes that the most recent private treatment records on file were received in 2005 and the most recent VA treatment records are dated in 2007.  

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

As the Veteran has identified that there are currently outstanding private treatment records, including relevant medical opinions, that may support her claims for service connection, and as the most recent private treatment records contained in the record were received in 2005, the Board finds that another remand is necessary to develop the claim and to attempt to solicit those records from private medical facilities and associate them with the claims file.  

The RO should obtain and associate with the claims file all outstanding VA records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, in order to afford every consideration to the Veteran, the Board finds that she should be afforded another opportunity to appear for VA examinations needed to address the nature and etiology of her current skin condition and fatigue, once action has been taken to ensure that all relevant and existing evidence has been added to the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, a June 1999 service record indicates that the Veteran was released from the U.S. Air Force Reserve in June 1999; however, she testified that her discharge was in January 2007.  

It does not appear that an attempt has been made to obtain any Reserve records for the period from June 1999 to January 2007.  The Board concludes that an attempt to obtain any additional relevant service records should be made.  

Finally, the Board notes that, in a January 2006 rating decision, the RO denied the Veteran's requests to reopen the claims of service connection for musculoskeletal or joint pain, a neuromuscular condition, fibromyalgia and myalgia, headaches, an inability to concentrate, a sleep disorder, palpitations, shortness of breath, gastrointestinal disturbance, and Gulf War Syndrome.  

A February 2006 NOD reflects the Veteran's disagreement with the January 2006 rating decision as to these additional matters, and the DRO took hearing testimony on these issues at the February 2007 hearing.  

Significantly, the August 2007 SOC does not include a discussion of these issues, and the RO has not yet issued an SOC on these matters.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matter are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of any outstanding service treatment and personnel records for additional service performed by the Veteran  in the Reserve after 1999 from appropriate sources.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  

2.  The RO take appropriate steps to contact the Veteran in order to have her provide pertinent information referable to all health care providers identified in the July 2011 Informal Hearing Presentation as treating her for the claimed skin and fatigue disorders.  If the Veteran provides sufficient information to obtain such records, the RO should take all necessary action to obtain copies of all relevant records.  

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records and any additional action that may be taken concerning her claim and she should be advised to submit any records in her possession. All such notification should be documented in the claims file.  

If the Veteran fails to furnish any necessary releases for private treatment records, she then should be advised to obtain any pertinent records to support her claims and submit them to VA.  

3.  The RO should take all indicated action to obtain copies of any outstanding VA medical records referable to treatment for the claimed conditions.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  After obtaining any outstanding records, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed fatigue.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings should be reported in detail.  

After reviewing the entire record and examining the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability manifested by fatigue is due to her claimed exposure to harmful or hazardous materials while serving as a flight nurse or performing other duties during her deployment in Persian Gulf conflict or another event or incident of her service with the Reserve.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability manifested by fatigue is causally related to any inoculations or vaccinations received by the Veteran in service.  

The examiner should provide a complete rationale for the opinion, and should address the Veteran's contentions in detail.  

5.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder, to specifically include cysts or residuals of cysts on her head.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings should be reported in detail.  

After reviewing the entire record and examining the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disability including any manifested by cysts or residuals thereof is causally related to the Veteran's claimed exposure to hazardous or harmful materials while serving as a flight nurse or performing other duties during her deployment in the Persian Gulf conflict or another event or incident of her service in the Reserve.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current skin disability manifested by cysts or residuals thereof is causally related to any inoculation or vaccination received by the Veteran in service.  

The examiner should provide a complete rationale for the opinion, and should address the Veteran's contentions in detail.  

6.  After completing all indicated development to extent possible, the RO should readjudicate the claims of service connection for a claimed cysts or fatigue in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

7.  The RO also should issue a Statement of the Case with respect to the request to reopen the claims of service connection for musculoskeletal pain also claimed as joint pain, a neuromuscular condition, fibromyalgia and myalgia, headaches, an inability to concentrate, a sleep disorder, palpitations, shortness of breath, gastrointestinal disturbance, and Gulf War Syndrome.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect the appeal as to these matters to the Board.  38 C.F.R. § 20.302(b) (2010).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


